On Rehearing.
I have considered the application of complainant for rehearing, and have examined the reference in the petition to the testimony of Hurley, Otto Bauer, and Keenan. I have also considered the point that the exhibit Winans coupling shows no fraying or wear. According to the proofs, the pair of couplings retained by Winans was used much less than the pair with which he parted, which probably would account for any absence of fraying of the edges. Winans testified that the witness Hurley saw the coupling made, and Hurley says that he was present in 1894 when the coupling was in separate parts in Winan’s shop, and that later he saw it in its completed form. Such testimony would seem to support the statement of the court in the opinion that Hurley was present when the coupling was made. Otto Bauer testified that the coupling which he saw in 1905 was new, and painted black. The coupling in evidence was in the fire in defendant’s factory and later was found in the débris, and it has the appearance of having been painted black. It is claimed that the testimony of Bauer corroborates the claim of complainant that the coupling was actually made in 1905, as testified to by Bowers, and as evidenced by its new appearance and absence of fraying of the edges, but, giving consideration to the evidence of prior use in its entirety, such an inference is unwarranted.
The petition for rehearing is denied.